Citation Nr: 1232744	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability of the right upper extremity, claimed as numbness/weakness, to include as a residual of service-connected lung cancer.  

2.  Entitlement to an initial rating in excess of 10 percent for a post-operative thoracotomy scar of the right chest.  

3.  Whether a reduction from 100 to 30 percent for residuals of lung cancer was proper, to include entitlement to a disability rating in excess of 30 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

These issues were previously presented to the Board in March 2011, at which time they were remanded for additional development.  They have since been returned to the Board.  

In a May 2012 rating decision, the Appeals Management Center (AMC) granted an increased rating, to 30 percent, for his residuals of lung cancer, status post lobectomy.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, the issues on appeal were previously presented to the Board in March 2011, at which time they were remanded for additional development.  Unfortunately, for the reasons to be discussed below, these issues must again be remanded for further development.  The Board regrets the delay in the adjudication of the Veteran's appeal; however, a remand by the Board confers on the appellant a legal right to substantial compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

First, in the March 2011 remand, the Veteran was to be afforded a VA medical examination and opinion to determine if his medical treatment for his service-connected lung cancer, including a right thoracotomy, had resulted in a disability of the right upper extremity.  Specifically, the examiner was to state whether such treatment had "caused or worsened" such a disability.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Although the Veteran was afforded a VA examination in May 2011, the examiner stated only that any right upper extremity disorder was not "due to" his service-connected lung cancer; the examiner did not indicate whether any the service-connected disability had aggravated a right shoulder disorder.  Therefore, remand is required to address the question of aggravation.  Id.   

Next, the issue of whether a reduction from 100 to 30 percent for residuals of lung cancer was proper, to include entitlement to a disability rating in excess of 30 percent, remains in appellate status.  As noted above, although the Veteran was granted an increased rating, to 30 percent, for this disability subsequent to the Board's March 2011 remand, the Veteran has not withdrawn his appeal of this issue; hence, it remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   Nevertheless, this issue was not included in the May 2012 supplemental statement of the case.  A supplemental statement of the case on this issue must be issued to the Veteran and his representative.  See 38 C.F.R. § 19.31.  

Finally, in a May 2012 clinical notation, the Veteran stated he was in the process of appealing a previously-denied claim for Social Security benefits.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Remand is required in order for these records to be obtained and reviewed by VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Forward the Veteran's claims file to the examiner who conducted the May 2011 VA examination, if available; if that examiner is not available, forward the claims file to a similar expert in musculoskeletal and neurological disabilities.  All pertinent symptomatology and findings should be reported in detail.  After reviewing the Veteran's claims file, the examiner should state whether it is at least as likely as not that any right upper extremity disorder was caused or aggravated by his service-connected lung cancer, or his treatment for or residuals thereof.  For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.  

The examiner should provide a rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to speculation, then he or she must discuss why such an opinion is not possible.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

